Exhibit 10.30

[    ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

Amendment No. 3

to the

Developer Addendum

This Amendment No. 3 (“Amendment 3”) to the Developer Addendum dated May 14,
2010, by and between Zynga Inc. (“Zynga”) and Facebook, Inc. (“Facebook, Inc.”),
as amended on October 1, 2011 and April 5, 2012 (“collectively, “Addendum
No. 1”) is made by and between Facebook, Inc. and Facebook Ireland Limited
(collectively, “Facebook”, “FB”, “we”, “us”, or “our”) and Zynga, Inc., Zynga
Game Ireland Limited (“Zynga Ireland”), Zynga Luxembourg S.àr.L.
(“Commissionaire”) (solely to the extent set forth in the signature page hereto)
(collectively, “Zynga”, “you”, or “your”) on November 27, 2012 (“Amendment 3
Effective Date”). Addendum No. 1, together with the Statement of Rights and
Responsibilities, shall hereinafter be referred to as the “Agreement.” We and
you are sometimes referred to in this Amendment 3 individually as a “party” or
collectively, as the “parties”. Unless otherwise defined herein, all capitalized
terms used in this Amendment shall have the same meanings given to them in the
Agreement.

In consideration of the mutual covenants herein set forth in the Agreement and
this Amendment 3, the parties agree hereby as follows:

Agreement

1. The parties agree that Sections 2 and 3 of this Amendment 3 shall take effect
on March 31, 2013 (the “Start Date”). The remainder will take effect as of the
Amendment 3 Effective Date. The parties agree that from the Amendment 3
Effective Date until the Start Date, any references to the SRR shall be the SRR
in effect on November 15, 2012. After the Start Date, any references to the SRR
shall be to the then-current SRR.

2. Section 1 of Addendum No. 1 is hereby deleted in its entirety and replaced
with the following:

“1. API. Subject to your continued compliance with this Addendum and the SRR,
during the Term, we will provide you with the then-current access to our
Platform that we make generally available to all other game developers. For
purposes of clarity, nothing herein obligates us to provide you with access to
any distribution channels (e.g., requests, bookmarks, streams) for any Zynga
Services or Covered Zynga Services. Notwithstanding any prior access to Facebook
Data, as of March 31, 2013 Zynga may only access and use Facebook Data on or in
connection with any Zynga Service as permitted under the SRR.”

3. Without limiting Section 1 of Addendum No. 1 (as amended herein), Zynga’s use
of the Platform and any Facebook Data on any Zynga Service offered through a
Zynga Game Page (e.g. games on Zynga.com) will be governed by the SRR. On such
Zynga Services, unless otherwise specified in the SRR, Zynga is not obligated to
display Facebook Ad Units or implement Facebook Credits, notwithstanding
anything to the contrary in Sections 2 or 4 of Addendum No. 1. Notwithstanding
the foregoing, [*] following the Start Date, the parties agree that Zynga shall
not be obligated to display Facebook Ads or implement Facebook Credits on any
Zynga Service offered through a Zynga Game Page which uses Facebook Login but
does not otherwise make use of any Facebook data. However, if Zynga chooses to
display Facebook Ad Units or implement Facebook Credits on such Zynga Services,
then the relevant provisions of Sections 2 and 4 of Addendum No. 1 shall
continue to apply to such Zynga Services that display Facebook Ad Units or
implement Facebook Credits.

4. Section 5(e) of Addendum No. 1 is hereby deleted in its entirety and replaced
with the following:

“e. Your right to (i) promote, offer or link to any games (including to game
sites that are off Facebook) from Covered Zynga Services (including but not
limited to Covered Zynga Services that are not on Canvas Pages), and (ii) use
emails obtained from us shall each be governed by the then-current SRR. [*] If
we reasonably determine at any time during the Term that you are in violation of
the terms of this section, we will notify you of such violation and you will
have [*] to remedy any such violation. In the event you fail to cure any
violation during the applicable [*] cure period, or you are in violation a third
time after curing two previous violations (which third violation will not be
eligible for cure), our sole and exclusive remedy will be to terminate

 

1



--------------------------------------------------------------------------------

[    ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

Addendum No. 1 and Addendum No. 2 dated December 26, 2010, as subsequently
amended (“Addendum No. 2”).”

5. This Amendment 3 together with the Agreement constitutes the entire agreement
of the parties with respect to the matters set forth herein and there are no
other agreements, commitments or understanding among the parties with respect to
the matters set forth herein. All terms and conditions of the Original Agreement
not expressly amended herein shall remain in full force and effect. The terms
and conditions of this Amendment 3 shall prevail over any conflicting terms and
conditions in the Agreement.

(signature page follows)

 

2



--------------------------------------------------------------------------------

[    ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

In witness whereof, this Amendment 3 has been duly executed by the parties as of
the Amendment 3 Effective Date.

 

Facebook, Inc.     Zynga Inc. By:  

/s/ Christopher A. Daniels

    By:  

/s/ Barry Cottle

Name: Christopher A. Daniels     Name: Barry Cottle Title: Director, Business
Development     Title: Chief Revenue Officer Date: Nov. 27, 2012     Date:
11/27/12 Facebook Ireland Limited     Zynga Game Ireland Ltd.: By:  

/s/ Shane Crehan

    By:  

/s/ Suzanne McArdle

Name: Shane Crehan     Name: Suzanne McArdle Title: Director     Title: Director
Date: 28/11/12     Date: 28/11/2012       Accepted, acknowledged and agreed
solely as to the right to receive all payments owed to Zynga Ireland as set
forth in this Amendment No. 2 and Amendment No. 1 and for no other purpose:    
  Zynga Luxembourg S.àr.L.:       By:  

/s/ Jenifer Swallow

      Name: Jenifer Swallow       Title: B. Manager       Date: 11/28/12

 

3